Exhibit 10.50 CITIGROUP INC. 2 PURPOSE The purpose of the Plan is to (i) incentivize senior and other key employees to contribute to the Company’s long-term profitability in a manner that appropriately balances incentives and risk, thereby aligning the employees’ interests with those of the Company’s shareholders and other stakeholders, (ii) attract and retain senior and other key employees by providing a competitive compensation opportunity and (iii) reward senior and other key employees for their efforts to restore the Company to sustained profitability. ARTICLE I DEFINITIONS Except as otherwise defined in a Participant’s Award Agreement, as used in the Plan and the Award Agreements, the following terms have the following meanings: “Acceleration Event” means, as applicable, (i) termination of a Participant’s employment with the Company and the Affiliated Employers due to such Participant’s death, Disability or Qualifying Termination or (ii) the occurrence of a Qualifying Transaction with respect to the Affiliated Employer that employs a Participant. “Acceleration Entire Period” means January 1, 2010 through September 30 of the year following the year in which an Acceleration Event occurs (or 2013, if earlier than such year); provided, however, in the case of a Late Entrant, the Acceleration Entire Period shall commence on the Late Entrance Date. “Acceleration Initial Period” means January 1, 2010 through the last day of the fiscal quarter in which an Acceleration Event occurs; provided, however, in the case of (i) a Late Entrant, the Acceleration Initial Period shall commence on the Late Entrance Date, and (ii) a Participant who is a U.S. taxpayer and whose employment with the Company and the Affiliated Employers terminates due to such Participant’s Disability, the Acceleration Initial Period shall end on the last day of the fiscal quarter in which such Participant has been determined to be totally disabled by the Social Security Administration, if such date is earlier than the last day of the fiscal quarter in which such termination occurs. “Affiliated Employer” means any company or other entity that is related to the Company as a member of a controlled group of corporations in accordance with Section 1.409A-1(h)(3) of the Code and the regulations thereunder. “Applicable Percentage” means the percentage of Cumulative Pre-Tax Income that is payable to a Participant in respect of such Participant’s Award in accordance with the terms of the Plan, as specified in such Participant’s Award Agreement. “Award” means a Participant’s opportunity to receive a payment under the Plan in an amount determined based on the amount of Cumulative Pre-Tax Income with respect to the applicable Performance Period, subject to the terms of the Plan and such Participant’s Award Agreement. “Award Agreement” means a written or electronic document setting forth individualized information relating to a Participant’s Award under the Plan. The Committee may require a Participant to sign an Award Agreement as a condition to participation in the Plan. “Bona Fide Leave” means a “bona fide leave of absence” from the Company and the Affiliated Employers as defined in Section 409A-1(h)(1)(i) of the Code and the regulations thereunder. “Code” means the Internal Revenue Code of 1986, as amended. “Company” means Citigroup Inc., a Delaware corporation. “Committee” means the Personnel and Compensation Committee of the Company’s Board of Directors. “Cumulative Pre-Tax Income” means, for any Performance Period, an amount equal to (i) the amount of income (loss) from continuing operations before income taxes of the Company minus (ii) the amount of income (loss) from continuing operations before income taxes of Citi Holdings, in each case as reported for such period in the applicable Quarterly Financial Data Supplements that are filed as exhibits to the Company’s applicable Forms 8-K. “Disability” means, with respect to a Participant who is (i) a U.S. taxpayer, that such Participant has been determined to be totally disabled by the Social Security Administration, or (ii) not a U.S. taxpayer, that such Participant (x) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months or (y) by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, is receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Affiliated Employer that employs such Participant. “Entire Period” means January 1, 2010 through December 31, 2013; provided, however, in the case of a Late Entrant, the Entire Period shall commence on the Late Entrance Date. 2 “Gross Misconduct” means a Participant’s engaging in any conduct that (i) is in competition with the business operations of the Company or any Affiliated Employer, (ii) breaches any obligation that such Participant owes to the Company or any Affiliated Employer or such Participant’s duty of loyalty to the Company or any Affiliated Employer, (iii) is materially injurious to the Company or any Affiliated Employer, monetarily or otherwise, or (iv) is otherwise determined by the Committee, in its sole discretion, to constitute Gross Misconduct. “Holdback Period” means January 1, 2013 through December 31, 2013; provided, however, in the case of a Participant whose employment terminates due to Retirement, the Holdback Period means the first four fiscal quarters following the fiscal quarter in which such Retirement occurs. “Initial Period” means January 1, 2010 through December 31, 2012; provided, however, in the case of a Late Entrant, the Initial Period shall commence on the Late Entrance Date. “Involuntary Retirement” means the termination of a Participant’s employment with the Company and the Affiliated Employers by the Company or any Affiliated Employer (other than due to such Participant’s Gross Misconduct, death or Disability) on or following the later of January 1, 2011 and the date on which such Participant is at least age 65 and the sum of such Participant’s age and full completed years of service with the Company and the Affiliated Employers equals at least 75. “Late Entrance Date” means (i) the date on which a Late Entrant commences participation in the Plan, if such date is the first day of a fiscal quarter, or (ii) the first day of the fiscal quarter following the date on which a Late Entrant commences participation in the Plan, if such date is not the first day of a fiscal quarter. “Late Entrant” means a Participant who commences participation in the Plan on or after January 1, 2011. “Notional Interest Rate” means the 90-day, U.S. dollar-based London Interbank Offered Rate (LIBOR), compounded on a monthly basis. “Participant” means a senior or other key employee of the Company or any Affiliated Employer who receives an Award under the Plan. “Performance Period” means, as applicable, the applicable Acceleration Entire Period, Acceleration Initial Period, Entire Period, Holdback Period, Initial Period or Retirement Period. “Personal Leave” means a Bona Fide Leave that is a personal leave of absence that is approved by management of a Participant’s business unit in accordance with the leave of absence policies applicable to such Participant. “Plan” means this 2010 Citigroup Inc. Key Employee Profit Sharing Plan, as amended from time to time. 3 “Qualifying Termination” means the termination of a Participant’s employment with the Company and the Affiliated Employers by the Company or any Affiliated Employer (other than due to such Participant’s Gross Misconduct, death, Disability or Involuntary Retirement) in connection with (i) a sale or other disposition of assets comprising the business unit to which such Participant provides substantial services or (ii) the transfer to an external service provider of such Participant’s job function in connection with the Company’s or such Affiliated Employer’s entering into a services agreement with such external service provider; provided, however, such termination shall not constitute a Qualifying Termination if it occurs following such Participant’s rejection of an employment opportunity with the acquirer of such assets or such external service provider, as applicable, on terms that the Company determines are comparable to the terms of such Participant’s employment with the Company and the Affiliated Employers. For the avoidance of doubt, if a Participant’s employment with the Company and the Affiliated Employers terminates under the circumstances described in clause (i) or (ii) (other than due to such Participant’s Gross Misconduct, death or Disability) on or following the later of January 1, 2011 and the date on which such Participant is at least age 65 and the sum of such Participant’s age and full completed years of service with the Company and the Affiliated Employers equals at least 75, such termination shall constitute an Involuntary Retirement and shall not constitute a Qualifying Termination. “Qualifying Transaction” with respect to a Participant who is employed by any Affiliated Employer means the Company’s ceasing to control or own a significant equity interest in such Affiliated Employer due to the sale or other disposition of the stock or other equity interest of such Affiliated Employer; provided, however, if such Participant is a U.S. taxpayer, such sale or disposition shall not constitute a Qualifying Transaction unless such sale or disposition also constitutes a “change in control event” as defined in Section 409A of the Code and the regulations thereunder. “Retirement” means an Involuntary Retirement or a Voluntary Retirement, as applicable. “Retirement Period” means January 1, 2010 through the earlier of (i) the last day of the fiscal quarter that includes the date of a Participant’s Retirement and (ii) December 31, 2012; provided, however, in the case of a Late Entrant, the Retirement Period shall commence on the Late Entrance Date. “Significant Competitor” means any company or other entity that is designated by the Committee as a significant competitor of the Company or any Affiliated Employer and that is included on a list of significant competitors for purposes of the Company’s Capital Accumulation Program that will be made available to the Participants, as the same may be updated by the Committee from time to time. If a Participant’s employment with the Company and the Affiliated Employers has terminated, a “Significant Competitor” means a company or other entity included on such list as in effect at the time of such termination. “Statutory Leave” means a Bona Fide Leave that is approved by management of a Participant’s business unit, is provided by applicable law and is taken in accordance with such law and applicable Company policy. “Threshold Performance Goal” means $17.5 billion. 4 “Voluntary Retirement” means the termination of a Participant’s employment with the Company and the Affiliated Employers by such Participant (other than due to such Participant’s death or Disability) on or following the later of January 1, 2011 and the date on which such Participant is at least age 65 and the sum of such Participant’s age and full completed years of service with the Company and the Affiliated Employers equals at least 75; provided that during the period from the date of such termination through (i) the date on which the Holdback Payments are paid to Participants who remain employed with the Company or any Affiliated Employer through January 20, 2013 or (ii) March 15, 2014, if no Holdback Payments are paid to the Participants described in clause (i), such Participant (x) is not employed by a Significant Competitor and (y) does not, directly or indirectly, (A) hire any employee of the Company or any Affiliated Employer or (B) solicit, induce or otherwise encourage any person to leave the employment of the Company or any Affiliated Employer. ARTICLE II PARTICIPATION Section 2.01 Eligible Employees. The Committee shall select those senior and other key employees of the Company and the Affiliated Employers who are eligible to receive Awards under the Plan; provided, however, no employee shall be eligible to receive an Award under the Plan if the Committee determines that such Award would cause the Company or any Affiliated Employer to violate any legal, regulatory or governmental requirement to which the Company or any Affiliated Employer is subject or any agreement entered into between the Company or any Affiliated Employee and any governmental agency. Section 2.02 Participation Outside of the United States. With respect to Participants who are foreign nationals or who reside outside of the United States, the Committee may provide for such special terms and conditions, including, without limitation, substitutes for Awards, as the Committee may consider necessary or appropriate to accommodate differences in local law, tax policy or custom. The Committee may approve any supplements to, or amendments, restatements or alternative versions of, the Plan as it may consider necessary or appropriate for the purposes of this Section 2.02 without thereby affecting the terms of the Plan as in effect for any other purpose; provided that no such supplements, amendments, restatements or alternative versions shall include any provisions that are inconsistent with the intent and purpose of the Plan, as then in effect. ARTICLE III PERFORMANCE AWARD Section 3.01 Performance Award. Subject to Articles IV and V, each Participant shall be entitled to payment(s), if any, in respect of such Participant’s Award in the amount(s) determined in accordance with this Article III. 5 (a) Initial Payment. Such Participant shall be entitled to a payment (the “Initial Payment”), paid after January 20, 2013 but in no event later than March 15, 2013, in an amount equal to two-thirds of the product of (i) Cumulative Pre-Tax Income for the applicable Initial Period and (ii) such Participant’s Applicable Percentage. (b) Holdback Payment. Such Participant shall be entitled to a payment (the “Holdback Payment”), if any, paid after January 20, 2014 but in no event later than March 15, 2014, in an amount equal to the product of (i) the lesser of Cumulative Pre-Tax Income for such Initial Period and the applicable Entire Period and (ii) such Participant’s Applicable Percentage, minus (iii) the Initial Payment; provided, however, that in no case shall the Holdback Payment be less than zero. The amount, if any, determined in accordance with the preceding sentence shall be increased to reflect deemed earnings on such amount during the applicable Holdback Period based on the applicable Notional Interest Rate during such period. ARTICLE IV PAYMENT OF AWARDS Section 4.01 Form of Payment. All payments under the Plan will be made in cash. Notwithstanding the foregoing, the Committee in its sole discretion may determine to provide any payment with respect to an Award in unrestricted shares of the Company’s common stock; provided that any such fractional share will be paid in cash. Any such shares used for such payment shall be (i) issued under the Company’s 2009 Stock Incentive Plan, as amended from time to time, or, if determined by the Committee in its sole discretion, any other shareholder-approved plan of the Company that provides for such payment and (ii) valued at a fair market value at the time of such payment as determined by the Committee in its sole discretion. Section 4.02 Taxes and Withholding. As a condition to any payment under the Plan, the Company may require a Participant to pay such sum to the Company as may be necessary to discharge the Company’s obligations with respect to any taxes, assessments or other governmental charges, whether of the United States or any other jurisdiction, imposed on property or income received by such Participant hereunder. Alternatively, the Company may deduct or withhold such sum from any payment to such Participant, whether such payment is made pursuant to the Plan or otherwise. ARTICLE V TERMINATION OF EMPLOYMENT; QUALIFYING TRANSACTION
